Citation Nr: 1711331	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-12 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1. Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine prior to August 2, 2016. 

2. Entitlement to an increased disability rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine from August 2, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1979 and from May 1996 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

Thereafter, a December 2014 Board decision similarly denied entitlement to an increased disability rating in excess of 10 percent for a lumbar spine disability. The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court), and in September 2015, the Court issued an Order which granted the parties' Joint Motion for Remand (JMR) of that same month and returned the matter to the Board for further development. Most recently, the matter was remanded by the Board in April 2016 for development consistent with the parties' September 2015 JMR, including obtaining relevant treatment records and to afford the Veteran a new VA spine examination. As the requested development has been completed, the Veteran's appeal is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that an August 2016 RO decision granted service connection for the Veteran's bilateral lower extremity radiculopathy; however, these separately service-connected neurologic issues associated with the Veteran's lumbar spine disability have not been appealed to the Board. See 38 C.F.R. § 20.200 (2016). Additionally, in the February 2017 post-remand brief from the Veteran's representative, there was no mention that the Veteran believed he was entitled to higher ratings or earlier effective dates. Therefore, to the extent that the evidence of record relates to neurologic manifestations associated with the Veteran's service-connected lumbar spine DJD, the Board has properly limited its consideration to the claim of entitlement to increased disability ratings regarding the Veteran's lumbar spine DJD which has been properly certified to the Board on appeal. See id. The Board does not wish to suggest that the Veteran cannot file a claim for increased disability ratings regarding his service-connected bilateral lower extremity radiculopathy; rather, should he choose to do so, he is invited to file the appropriate claim with the agency of original jurisdiction (AOJ). 

The issues of entitlement to service connection for gastroesophageal reflux disease (GERD), ulcers, gastritis, and diabetes, all claimed as secondary to service-connected right femur fracture, have been raised by the record, specifically within a November 2014 brief and acknowledged in an August 2016 memo from the Appeals Management Office; however, despite previous referral, these issues have not yet been properly adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over these matters, and they are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1. Prior to August 2, 2016, the Veteran's lumbar spine DJD was manifested by ongoing subjective complaints of chronic low back pain and objective range of motion findings no worse than forward flexion to 70 degrees and combined range of motion to 170 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2. From August 2, 2016, the Veteran's lumbar spine DJD was manifested by ongoing subjective complaints of chronic low back pain and objective range of motion findings no worse than forward flexion to 40 degrees, without favorable ankylosis of the entire thoracolumbar spine. 


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine prior to August 2, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2016). 

2. The criteria for an increased disability rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine from August 2, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II. Increased Ratings - Lumbar Spine DJD 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2016). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2016). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints, rated on a parity with major joints. 38 C.F.R. § 4.45. 

Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in the Veteran's current appeal the Board has considered the relevant temporal period including one year prior to his June 2008 increased rating claim, including the assigned staged rating periods. 

The Veteran's service-connected low back disability has been rated as 10 percent disabling prior to August 2, 2016, and as 20 percent disabling thereafter, under Diagnostic Code (DC) 5242, for degenerative arthritis, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for a vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a (2016).

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine. Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined motion for the thoracolumbar spine is 240 degrees. Id. at Note (2).

Additionally, pursuant to DC 5003, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2016). The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. Id. When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003. In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 5010, Note 1.  

Additionally, intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS). See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2016). Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id. A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Id. A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id. For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note 1. 

II.A. Prior to August 2, 2016

Turning to the relevant evidence prior to August 2, 2016, private treatment records from December 2007 document the Veteran's report of increased aches in his lower back; upon examination, there was no tenderness to palpation, but the physician noted no visible deformity of the spine. 

Upon VA examination in July 2008, the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, pain, and back spasms in his lumbar spine. The Veteran further reported flare-ups of back pain three to seven times per week which prohibited his ability to walk. Upon physical examination, initial range of motion findings included forward flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees, each without objective evidence of pain. There was no additional loss of range of motion or objective pain upon repetition, and no noted ankylosis. There was no spasm, atrophy, guarding, pain with motion, tenderness, weakness, or resulting abnormal gait or abnormal spinal contour.  Diagnostic x-rays indicated a mild dextroscoliosis of the lower spine, and an irregularity of disc space between several discs as well as lumber flattening that caused an abnormal spinal curvature. The Veteran was currently employed full-time as an equipment operator, and reported that he had lost less than one week from work over the past twelve months; however, this was attributed to his right leg pain rather than his lumbar spine disability. The examiner noted that the Veteran reported that his chronic low back pain had significant effects upon his usual occupation, resulting in decreased mobility, problems with lifting and carrying, weakness or fatigue, and pain. 

Private medical treatment records from June 2009 document that the Veteran displayed forward flexion to 90 degrees and extension to 20 degrees, which the examiner characterized as "a total range of 110 degrees of movement." 

In his March 2010 VA Form 9 substantive appeal, the Veteran asserted that the June 2009 letter from his private physician documented a total range of motion of 110 degrees, which satisfied the rating criteria for an increased rating due to combined range of motion not greater than 120 degrees. He further reported that he had to guard every movement to prevent further problems, which affected his ability to perform many tasks. 

Upon VA examination in April 2012, the Veteran reported daily flare-ups of pain lasting four to five hours in duration. Upon physical examination, initial range of motion findings included forward flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees, each with objective evidence of painful motion at the endpoint. There was no additional loss in range of motion due to repeated motion, but the examiner noted functional loss and/or functional impairment including less movement than normal and pain on movement. There was localized tenderness or pain to palpation, but no resulting guarding or muscle spasm, atrophy, or ankylosis. The examiner stated the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The examiner noted the presence of intervertebral disc syndrome (IVDS), which resulted in an incapacitating episode lasting less than one week over the past twelve months. The Veteran did not report the use of any assistive devices for his lumbar spine. Diagnostic x-rays revealed mild dextroscoliosis, decreased lordotic curvature, anterior wedging, and irregular disk spaces from L1-L3 and small anterior osteophytes at T12-L1 and L1-L2. The examiner noted that the Veteran's lumbar spine condition had a functional impact upon his ability to work, but further stated that the Veteran remained employed as a truck driver. 

A June 2012 private MRI of the lumbosacral spine showed an impression of no acute bony lesions of the lumbar vertebrae.  There was a minimal old compression fracture of L1 vertebral body.  Degenerative disc disease was noted predominantly at L3-4 and L4-5 level with bulging annulus and facet arthropathy causing moderate bilateral foraminal narrowing at these two levels.  Additionally, the MRI scan showed milder degenerative changes at L2-L3 and L5-S1.  The paravertebral soft tissues were noted to be unremarkable.  

In June 2012, the Veteran submitted a statement which reported that he experienced an abnormal gait and dextroscoliosis. 

VA treatment records from September 2013 document the Veteran's report of flare-ups of his back disability due to running heavy equipment at work which would jar and bang his back. 

Based on the evidence discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for DJD of the lumbar spine prior to August 2, 2016. 

As noted above, in order to warrant an increased disability rating of 20 percent, the Veteran's lumbar spine disability must result in forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. See 38 C.F.R. § 4.71a. 

Upon physical examinations discussed above, the Veteran's forward flexion was consistently greater than 60 degrees, and his combined range of motion was consistently greater than 120 degrees.  To the extent that the Veteran asserts that June 2009 letter from a private physician document a combined range of motion of 110 degrees, the Board finds it probative that the physician arrived at the figure by simply combining the Veteran's forward flexion of 90 degrees and extension of 20 degrees. The regulation specifically notes that the combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id. at Note (2). As such, the June 2009 physician's finding is not indicative of a combined range of motion as defined by the regulation.  The Board is aware that an April 2012 VA x-ray showed mild dextroscoliosis and lumbar flattening; however, these conditions have not been attributed to severe muscle spasms or guarding. In the April 2012 VA examination, the examiner checked "No" to the question of whether the Veteran had guarding or muscle spasm of the thoracolumbar spine.  See also August 2016 VA examination report (examiner noted the Veteran had local tenderness and guarding, both of which had not resulted in abnormal gait or abnormal spinal contour).

The Board has also considered whether an increased disability rating is warranted under another appropriate diagnostic code.  While the Veteran has been diagnosed with lumbar spine arthritis, an increased 20  percent disability rating under DC 5003 requires x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003 (emphasis added). Notably, for the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints, rated on a parity with a major joint. 38 C.F.R. § 4.45. As such, an increased 20 percent disability rating is not warranted pursuant to DC 5003.  Additionally, while the evidence documents the Veteran's lumbar spine IVDS, this condition has been documented to result in incapacitating episodes having a total duration of no more than one week during the past twelve months; as such, an increased 20 percent disability rating is not warranted pursuant to DC 5243. 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS. 

The Board also acknowledges the Veteran's consistent lay statements in regard to his ongoing back pain; however, such lay reports are contemplated by the assigned 10 percent disability rating, as the back ratings specifically include pain. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; see also 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32. 

In conclusion, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for DJD of the lumbar spine prior to August 2, 2016. As such, there is no reasonable doubt to be resolved, and the claim must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.B. From August 2, 2016 

The Veteran was most recently afforded a VA spine examination on August 2, 2016.  At that time, he reported a history of increasing back pain, lower extremity pain, and loss of motion, including flare ups lasting one to seven days as a result of physical activities. Upon physical examination, initial range of motion findings included forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and bilateral lateral rotation to 30 degrees, each with objective evidence of painful motion. Upon repetitive motion testing, there was no additional loss of function or range of motion; however, the examiner noted that pain, weakness, fatigability, and incoordination would significantly limit the Veteran's functional ability with repeated use over a period of time. The examiner noted that the examination was not being conducted during a flare-up of the Veteran's lumbar spine disability, therefore, any direct or indirect observation of additional loss of range of motion or functional impact was not scientifically possible; however, the examiner considered the Veteran's subjective reports of increased symptomatology during flare-ups and concluded that the examination was medically consistent with the Veteran's lay statements describing functional loss during flare-ups.  There was also objective evidence of localized tenderness or pain on palpation to the lumbar spine L3-S1, and guarding and localized tenderness which did not result in an abnormal gait or abnormal spinal contour. There was no lumbar spine ankylosis, and although IVDS was present, it had not resulted in incapacitating episodes which required bed rest prescribed by a physician and treatment by a physician over the last twelve months. The Veteran did not report the use of any related assistive devices, but he noted that his back condition interfered with sexual intercourse. Diagnostic testing revealed lumbar spine arthritis, with mild dextroscoliosis. Finally, the examiner noted functional impact upon the Veteran's ability to work based upon his subjective reports of limited physical activity, including during flare ups, but the examiner also stated that the Veteran's condition had not resulted in unemployment. 

Based on the evidence discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for DJD of the lumbar spine from August 2, 2016.  

As noted above, in order to warrant an increased disability rating of 40 percent, the Veteran's lumbar spine disability must result in forward flexion to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. See 38 C.F.R. § 4.71a. However, upon objective examination in August 2016, forward flexion was to 40 degrees, and there was no noted favorable or unfavorable ankylosis of the lumbar spine. 

The Board has also considered whether an increased disability rating is warranted under another appropriate diagnostic code. Notably, a 20 percent disability rating is the maximum schedular rating available under DC 5003; therefore, its application would not lead to an increased disability rating in excess of 20 percent. 38 C.F.R. § 4.71a, DC 5003. Additionally, while the evidence documents the Veteran's lumbar spine IVDS, there is no evidence that such condition has resulted in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months in order to warrant an increased 40 percent disability rating pursuant to DC 5243. 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS. 

Again, the Board has considered the Veteran's consistent lay statements in regards to his ongoing back pain and resulting functional impairment and limitation upon his physical activities, including during flare-ups; however, such lay reports are contemplated by the assigned 20 percent disability rating from August 2, 2016. 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32. Moreover, the August 2016 VA examiner concluded that the Veteran's subjective reports of increased symptomatology during flare-ups were medically consistent with the objective examination, which did not document any resulting loss in range of motion upon repetition. 

In conclusion, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for DJD of the lumbar spine from August 2, 2016. As such, there is no reasonable doubt to be resolved, and the claim must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49. 

III. Other Considerations - Extraschedular/TDIU 

The Board has also considered whether referral is warranted in this case for an extraschedular rating. To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1) (2016). 

Extraschedular consideration involves a three-step analysis. Thun v. Peake, 22 Vet. App. 111 (2008). First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id. 

The Board finds that the schedular disability ratings assigned for the Veteran's lumbar spine disability are adequate in this case, as the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disability for the entire period on appeal. To the extent that the Veteran reported interference with sexual activity during the August 2016 VA examination, the Board finds it likely that it interferes with sexual intercourse because of pain, which is a symptom that is contemplated by the rating criteria for evaluating the spine.  The evidence does not otherwise document that the Veteran's service-connected disability resulted in an exceptional disability picture with other related factors such as marked interference with employment and frequent periods of hospitalization. Moreover, the Veteran has not argued that his symptoms are not contemplated by the applicable rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestation of the Veteran's DJD of the lumbar spine are considered by the schedular disability ratings assigned for the entire period on appeal. 

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his service-connected lumbar spine disability has precluded him from securing or following a substantially gainful occupation. While  the VA examinations of record document that the Veteran's back disability results in functional impact upon his ability to work, including significant effects on his work and daily activities, the Board finds it probative that the VA examiner in the August 2016 report wrote that the Veteran had never been permanently out of the work force. Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Additionally, the Board has considered whether the Veteran's DJD of the lumbar spine warrants entitlement to special monthly compensation (SMC); however, the Board finds that the matter of SMC is not raised by the Veteran or by the evidence of record for any period on appeal. See 38 U.S.C.A. § 1114 et seq. (West 2014); 38 C.F.R. § 3.350 et seq. (2016). 



ORDER

An increased disability rating in excess of 10 percent for DJD of the lumbar spine prior to August 2, 2016 is denied. 

An increased disability rating in excess of 20 percent for DJD of the lumbar spine from August 2, 2016 is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


